DISSENTING OPINION BY
SMITH, JUDGE.
I regret very much that I find myself unable to agree with Judge Bland’s opinion in this case.
It is undisputed that the entered value of merchandise imported by Robinson & Co. was advanced 15 per cent by the local appraiser. Within 10 days thereafter the importers filed their notice of appeal to reappraisement and deposited with the collector the statutory fee of $1. Thereupon the invoice and the appraisement of the merchandise described therein were forwarded to the general appraiser for reappraisement.
The general appraiser declined to approve the advance made by the local appraiser and reappraised the importation at its entered value. From that reappraisement the collector of customs took an appeal to re-reappraisement and the board of three general appraisers, sitting as a board of re-reappraisement, and not as a classification board, finally appraised the merchandise at its entered value as found by the general appraiser.
Notwithstanding the fact that the board had jurisdiction to appraise and that its appraisement became final and conclusive on the parties litigant, the collector in effect declared that his appeal to re-reappraisement had not come on to be heard in regular order and claiming that the records of his office showed that the $1 fee had not been paid within two days after importers’ notice of appeal to re-appraisement, he held that the board’s decision was void.
Paragraph M .vests three general appraisers with judicial functions and expressly provides that their decision * * * "in all re-appraisement cases shall be final and conclusive against all parties *156and shall not be subject to review in any manner for any cause in any tribunal or court.” (Italics not quoted.) Nevertheless, in the teeth of that provision the collector did review their decision which definitely determined the dispute between himself and the importers and by a stroke of the pen nullified their final appraisement, thereby sustaining the appeal which he himself had taken.
If the board was not authorized by law to appraise or if it had appeared from its decision that no appeal had been taken or that the appeal was not taken in time or as prescribed by statute, the collector might, with a better grace, have regarded the board’s judgment as void and of no effect. He could not, however, challenge the judgment of the tribunal of last, resort in appraisement cases as to matters dehors the record of that tribunal or because of an issue of fact which it had jurisdiction to determine and which whether correctly or erroneously was finally decided against him.
The record in the reappraisement proceedings was not offered or admitted in evidence on the hearing of the importers’ protest by the classification board, a tribunal exercising a jurisdiction entirely different from that of the re-reappraisement board the decisions of which are not subject to review or appeal. The only evidence submitted to the classification board as to the time of the payment of the $1 fee was the report of the collector, representing one of the parties litigant. Beyond that there is no evidence of any hind, nature, or character showing or tending to show that the fee of $1 was not paid within the time prescribed by law. For all that appears in the transcript officially certified to us as a true record of the papers and evidence produced to the classification board for its consideration, the general appraiser and the re-reappraisement board may have found that the collector’s record was incorrect and. that the notice of appeal was filed and the $1 fee paid in due time.
When a court has jurisdiction of the subject matter and the parties, its judgment as to every issue of fact raised as to its jurisdiction is absolutely binding until set aside by the court which pronounced it, or by appeal or writ of error. —Hendrick v. Whittermore (105 Mass. 23, 29); United States v. Kurtz (5 Ct. Cust. Appls. 144; T. D. 34192); United States v. Saunders (5 Ct. Cust. Appls. 270; T. D. 34446); United States v. Johnson (7 Ct. Cust Appls. 466; T. D. 37050).
As the general appraiser and reappraisement board had jurisdiction to decide all questions of fact as to their jurisdiction, the appraising tribunals having heard the appeals of the importers and the collector, it must be presumed that they conformed to the law governing such appeals and reached a correct conclusion on the record and evidence before them as to their validity. —Hilton’s Administrator v. Jones (159 U. S. 584); Gray v. Brignardello (1 Wall. 627, 634); Grignon's Lessee v. Astor (43 U. S. 318, 338); Rankin v. Hoyt (4 *157How. 327-334); Philadelphia & Trenton R. R. Co. v. James Stimpson (14 Pet. 448, 457); Ex parte Watkins (3 Pet. 191-201-202); Ex parte Riddle (255 U. S. 450); Ex parte Riddle, decided by the Supreme Court, May 21, 1923. To permit a review of a decision of appraisers on the ground that the decision was erroneous, mistaken, or incorrect or was induced by a wrong conception of the facts, would strip the appraisers of their usefulness and render futile the system designed by Congress for the prompt collection- of the revenues.—Wolff v. United States (1 Ct. Cust. Appls. 181; T. D. 31217); Hilton & Another v. Merritt (110 U. S. 97-107); Auffmordt v. Hedden (137 U. S. 310-325).
The general appraiser and the re-reappraisement board had jurisdiction to appraise, and it is elemental that the judgment of a tribunal having jurisdiction of the subject matter can be impeached only by its own record or by appeal or writ of review, and then only for lack of power or fraud. To hold otherwise would result in judicial chaos and nothing less. Indeed, if the collector can void an appraisement on evidence dehors the record of appraisement, why can not the importer exercise the same right and attack collaterally on evidence off the record an appraisement because the appraisers did not view samples of the merchandise or because they included in the appraisement commissions or other factors which were not lawful elements of market value? In United States v. Loeb & Schoenfeld Co. (7 Ct. Cust. Appls. 380; T. D. 36961), we ruled that the collector was concluded by the appraisers’ dismissal of his appeal and we could not reverse their decision. How then can we review their decision and declare an appeal not taken which they heard and decided? Questions of fact are settled by the tribunal having jurisdiction of the subject matter. That rule has been repeatedly held to be applicable to the decisions of appraisers. —United States v. Leng (18 Fed. 15-20); United States v. Arredondo (6 Pet. 691-728-729); Bartlett v. Kane (16 How. 263, 271-272), in which case importer’s appeal was withdrawn before appraisement, nevertheless, the appraisement was held valid. —Belcher v. Linn (24 How. 508-522).
We, ourselves, have held very positively that the decision of the reappraisement board can not be reversed on the evidence of part of its record. — United States v. Johnson Co. (7 Ct. Cust. Appls. 466; T. D. 37050). In the case before us the record of the general appraiser and of the reappraisement board was not introduced or even offered in evidence before the classification board. By what process of reasoning and orf what principle of law therefore can we justify the impeachment of the decision of the reappraisement tribunals with no evidence before us other than the ex parte report of the collector of customs, representing one of the contending parties ?
*158So much for the record duly certified to us on appeal and properly before fis for consideration. Let us now see what is disclosed by the alleged record on reappraisement and re-reappraisement, which is not properly before us, inasmuch as it was not introduced in evidence before the classification board and is not incorporated in the trans-script of the board’s proceedings. The notice of appeal to reappraisement in those unauthenticated papers bears the date May 6, 1920, stamped in red letters on the date line. Above the date stamped in an oval are the words and figures “May 7, 1920, in 7th Division,” and a blurred word of which only the final “d” and possibly the third letter from the end are legible. To the left of the oval and over the signature of Jos. M. Lease is stamped in red letters “Respectfully referred to the president of the Board of General Appraisers.” In the lower left-hand corner of the notice of appeal there is stamped and initialed a square bearing the words and figures “reappraisement fee of one dollar paid May 10, 1920.”
There is nothing of an official character on the notice of appeal or on any of the papers which discloses the date of filing the notice of appeal other than the initialed stamp in the corner bearing the words “reappraisement fee of one dollar, paid May 10, 1920,” and that it was filed on May 7 is a mere assumption with practically nothing to support it. For all that we know or can know, the general appraiser and the board of three general appraisers accepted the stamped and initialed date on which the $1 fee was paid as the only evidence of the date on which the notice of appeal was filed and the fee paid. If they did, just how can their decision be set at naught because of a stamped date which has no official authentication whatever? If it were established by evidence that uninitialed and unsigned declarations stamped on customs papers indicated official action or that the words “Received May 7, 1920, in 7th Division” stamped on a notice of appeal, but not signed or initialed denoted that the appeal was filed in the customhouse on May 7, 1920, that date might be accepted prima facie as the date of filing. No such showing was made, however, and to find that the appeal was filed on May 7, 1920, we must assume judicial knowledge of a custom the nonexistence of which is demonstrated by the papers themselves, from which it appears that official action is verified either by initials or by the full signature of customs officers.
The first duty of the general appraiser and the board of three general appraisers was to determine whether they had jurisdiction to hear the appeal, and as nothing appears on the face of the papers which officially impeaches their exercise of jurisdiction, it would be going far indeed to hold that they were without jurisdiction because of a stamped date which bears no evidence whatever that it was officially made.
*159The decision of the general appraiser recites that he proceeded according to the law governing appeals to reappraiseinent and the decision of the board of three general appraisers expressly, finds that the appeal to re-reappraisement came on to be heard “in regular order.” I find absolutely nothing anywhere of an official character in the reappraisement papers which would warrant us in saying that the appraiser did not proceed according to the law governing appeals to reappraisement or that the appeal to the reappraisement board did not come on to be “heard in regular order.”
Even if the notice of appeal had been officially stamped as filed on May 7, 1920, such stamping of the notice would not be conclusive but merely presumptive evidence of the date of filing and its verity might be put in issue before the tribunals exercising exclusive powers and judicial functions in the making of reappraisements. If it was put in issue and General Appraiser Adamson’s opinion, though not . evidence, says that it was, it is perfectly evident to me at least that the decision of the general appraiser and of the board of three general appraisers must be regarded as absolutely conclusive and not subject to review by this court or any other tribunal in any manner or for any cause. See paragraph M.
It is not disputed that a final conclusive decision of the re-reap-praisement board rendered on the appeal of the collector and perfectly valid on its face beyond the peradventure of a doubt, was transmitted to the customhouse, where it was stamped as follows: “Refund voucher sent to auditor — J. M. L. Mar. 1, 1921. Note, reappraisement fee of $1.00 paid. Take duty as per reappraisement J. M. L.” Subsequently that notation was penciled out and the following substituted “Re-appt. & re-reappraisement void. Fee not paid within 2 days. Par. M, sec. 3, act 1913, 3/7/21. E. J. A.”
From those notations it is apparent that the collector representing the Government, a party to the proceeding, paid scant respect to the judgment of the judicial tribunal to which he had appealed and which had final exclusive jurisdiction to appraise. More than that, he vested himself with the right to review a re-reappraisement decision against him which disclosed no jurisdictional defect and thereby exercised a power denied by the express terms of the statute to every court and judicial tribunal in the country. If the collector can do that, then the collector, not the hoard of reappraisement determines the jurisdiction to appraise and the collector’s records, not the hoard’s final judgment, is conclusive as to the waiver and abandonment of an appeal to reappraisement. Whether the notice was or was not filed on May 7 was a question of fact and if that question is finally determinable, not by the re-reappraisement board, but by the collector and the collector’s records, then a decision of this court sustaining the reappraisement may also be disregarded by the collector.
*160The evident purpose of the statute providing for appeals to re-appraisement is to prevent delays. It is admitted that the importers filed their notice of appeal and paid the fee of $1 within 10 days after the original appraisement. All of the steps to perfect the appeal were therefore taken within 2 days less than the statutory time allowed. If as a matter of fact the notice of appeal had been filed on the 7th of May and the $1 fee paid on the 10th of May, it was certainly within the power of.the collector to refile the notice and the collector having officially stamped on the notice of appeal that the fee was paid on the 10th of May, I am rather of the opinion that the 10th of May might well be regarded as the date on which the notice of appeal was filed, especially as no other filing date is officially declared on the notice.
I base this dissent on the following grounds: (1) Reappraisement tribunals are judicial in character, vested with exclusive power to reappraise and with general jurisdiction in appraisement matters.. Such decisions are not subject to review on appeal by any court or any tribunal in any manner or for any cause. Their decisions, therefore, can not be impeached except upon the evidence of their own record and not then on any question of fact which the appraisement tribunals had the right and the power to decide. As the record of the general appraiser and of the re-reappraisement board was not introduced or offered in evidence we have no right to say on the faith of the collector’s report that no appeal was taken; (2) even if the record of the general appraiser and the board of three general appraisers were before us there is nothing of an official character on any of the papers which discloses that the importer’s notice of appeal was filed on May 7; (3) if the record did disclose that the appeal was filed May 7, the file mark would be merely presumptive evidence of the fact and in the absence of the re-reappraisement record, there is no competent evidence before us of any kind which would justify us in saying that the general appraiser or the re-reap-. praisement board did not properly decide that the notice of appeal was filed at a later date; (4) there is officially stamped on the notice of appeal that the fee of $1 was paid on May 10 within 10 days after the original appraisement. It may well be presumed that May 10 was the date on which the notice of appeal was accepted as filed by the collector.
I am therefore of the opinion that the decision of the Board of General Appraisers should be affirmed.